Exhibit 10.1

AVANGRID, INC.

EXECUTIVE ANNUAL INCENTIVE PLAN

 

  I. Plan Objective/Description

The objective of the Executive Annual Incentive Plan (the “Plan”) is to provide
executives and certain other key employees of AVANGRID, Inc. (the “Company”) and
its Affiliates with the opportunity to earn annual incentive compensation
through superior management performance. Exceptional performance will promote
the future growth and success of the Company and enhance the linkage between
employee, rate payer and shareholder interests.

The Plan consists of a payment calculated as a Target Incentive Level Percentage
times annualized base salary (prorated for less than a full year of
participation) at the end of the Performance Period, adjusted by a percentage
based on the levels at which the objectives are achieved. The award is not
payable if minimum AVANGRID, Business Area/Corporate Function and aggregate
personal performance targets are not met in the aggregate (i.e., at least a
“satisfactory” level of achievement is required for each element).

The Plan is established under the AVANGRID, Inc. Omnibus Incentive Plan
(“Omnibus Plan”) and is subject to all of the applicable terms and conditions of
the Omnibus Plan, including, for awards that are intended to qualify as
“performance based compensation” under Section 162(m) of the Internal Revenue
Code, Section 10(r) of the Omnibus Plan.



--------------------------------------------------------------------------------

  II. Definitions

Wherever used in the Plan, unless the context clearly indicates otherwise, the
following words and phrases shall have the meanings set forth below:

  a. “Administrator” shall mean the Company’s Board of Directors or a committee
to the extent that the Board’s powers or authority under the Plan have been
delegated to such committee.

  b. “Affiliate” shall mean any company which qualifies as a “subsidiary
corporation” or “parent corporation” of the Company under Section 424 of the
Code, or any successor provision, or any other entity in which the Company owns,
directly or indirectly, fifty percent (50%) or more of the equity.

  c. “Board” shall mean the Board of Directors of AVANGRID, Inc.

  d. “Chairman” shall mean the Chairman of AVANGRID, Inc.

  e. “Chief Executive Officer” shall mean the Chief Executive Officer (CEO) of
AVANGRID, Inc.

  f. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

  g. “Participant” shall mean an individual who has satisfied the eligibility
requirements of Article IV hereof.

  h. “Performance Period” shall mean the period commencing January 1 and ending
December 31 of the same calendar year for which performance is being measured.

  i. “Plan” shall mean the AVANGRID, Inc. Executive Annual Incentive Plan as
embodied herein and as amended from time to time.

  j. “Retirement” shall mean a Participant who terminates employment and is at
least age 55 with at least 10 years of service, with service being measured as
elapsed time as an employee of AVANGRID, Inc., the Iberdrola Group, or any
predecessor or successor companies.

 

2



--------------------------------------------------------------------------------

  III. Administration

The Plan is administered by the Administrator, who makes all key decisions
concerning who may participate, the applicable target percentage, level of
objectives attained, and program payouts.

 

  IV. Eligibility

Eligibility for participation in the Plan is limited to the CEO of the Company
and to officers and other key employees of the Company and its Affiliates.
Individuals who are participants in any other annual incentive compensation plan
provided by the Company or any of its Affiliates are not eligible to participate
in the Plan.

Target and maximum opportunity levels are determined by Human Resources, with
target opportunity varying according to grade and/or job title. If the level of
opportunity changes during a Performance Period, the incentive award payable
under the Plan will be prorated based on length of participation at each level,
measured in days.

If during a Performance Period an employee becomes eligible for participation in
the Plan, incentive awards payable under the Plan will be determined based on
length of participation in the Plan, measured in days, from the day of the month
in which the employee becomes eligible for participation in the Plan. If an
employee is first deemed eligible to participate in the Plan on or after
October 1 of the applicable Performance Period, the employee will commence
eligibility effective January 1 of the following Performance Period.

If during any Performance Period a Participant ceases to be an employee of the
Company, any of its Affiliates or another company within the Iberdrola Group for
any reason other than Retirement, disability or death, such Participant shall
not be entitled to receive an award for such Performance Period unless otherwise
determined by the Administrator in its sole discretion. In the event of
Retirement, disability or death, the Participant (or his or her successor in
interest) shall be entitled to a prorated award based on the number of days of
participation.

 

3



--------------------------------------------------------------------------------

If a Participant ceases to be an employee of the Company or an Affiliate during
a Performance Period by reason of a transfer of employment to another Affiliate
of the Company, such Participant will continue to be eligible to receive an
award for such Performance Period. If an employee becomes eligible for the Plan
as a result of transferring to AVANGRID, Inc. from a company within the
Iberdrola Group:

  a. On or after October 1, the employee’s full award will be paid by the
company from which the employee transferred.

  b. Prior to October 1, incentive awards payable under the Plan will be
determined based on length of participation in the Plan, measured in days, from
the day of the month in which the Participant becomes eligible for participation
in the Plan.

If a Participant ceases to be eligible for the Plan as a result of transferring
from AVANGRID, Inc. to a company within the Iberdrola Group:

  a. On or after October 1, the Participant will receive an award payable in the
final pay period of employment with AVANGRID, Inc., based on a full year of
participation and using the prior year’s objective results.

  b. Prior to October 1, the Participant will receive an award payable in the
final period of his employment with AVANGRID, Inc. based on length of
participation in the Plan, measured in days, and using the prior year’s
objective results.

 

4



--------------------------------------------------------------------------------

If after the end of a Performance Period, but prior to the payment of the award
for such Performance Period, a Participant ceases to be an employee of the
Company, or any of its Affiliates for any reason other than Retirement,
disability, death, or transfer to a company within the Iberdrola Group, such
Participant shall not be entitled to receive an award for such Performance
Period unless otherwise determined by the Administrator in its sole discretion.

Individuals entering the Plan during a Performance Period remain eligible to
receive prorated awards under other annual incentive compensation plans provided
by the Company and its Affiliates for periods prior to their participation in
the Plan.

 

  V. Structure, Performance Measurement and Criteria

A structure of Company, Business Area/Corporate Function and Personal Objectives
shall be defined for each Performance Period. For each of these sections, a
certain number of objectives shall be set. Each objective will be assigned a
relative weight within the section.

A Satisfactory Level, a Good Level and an Excellent Level of achievement will be
established for each of the objectives defined. The Satisfactory Level of
AVANGRID objectives in aggregate must be achieved by the Company in order for
Participants to be eligible for incentive awards. The Satisfactory Level of
Business Area/Corporate Function objectives in aggregate must also be achieved
in order for Participants in that Business Area/Corporate Function to be
eligible for incentive awards. An individual participant will not receive an
award if aggregate Personal Objectives are not met at the Satisfactory Level. If
AVANGRID, applicable Business Area/Corporate Function and applicable Personal
Objectives are all achieved in the aggregate at least at the Satisfactory Level,
the actual objectives levels achieved, at or above the Satisfactory Level, will
be used to determine the Participant’s Incentive Level Percentage and actual
award in accordance with the provisions of Articles VII and VIII.

 

5



--------------------------------------------------------------------------------

Objectives in this Plan will be economic/financial, industrial and operational
in nature, aligned with Company objectives. Objectives will be set and approved
within the first 90 day of such Performance Period.

  a. The Objectives will be specific, pre-established, and measurable in
economic/financial terms, production units, timeframes, etc. Certain Objectives
may require evaluation by the CEO of the Company or by other key stakeholders.

The Objectives will be subject to the following weightings:

 

      AVANGRID    Business
Area/Corporate
Function    Personal

CEO

   100%    NA    NA

CEOs Businesses

SVPs Corporate

Functions

   50%    40%    10%

Presidents OPCOs

and COO Networks

   30%    40%    30%

VPs and other

eligible employees

   25%    35%    40%

For each Performance Period, Business Area objectives will be established for
each of the major AVANGRID Companies. In addition, objectives will be
established for each major AVANGRID Corporate Function.

 

6



--------------------------------------------------------------------------------

  VI. Objective Setting

 

  a. AVANGRID, Inc.

For each Performance Period, the Administrator will determine the Company
Objectives applicable for such Performance Period and ensure alignment with the
Company’s strategic plan. This includes defining measurement indicators,
weighting and expected levels of achievement. The Company Objectives for each
Performance Period will be proposed by the CEO and approved by the
Administrator.

 

  b. Business Area/Corporate Function

The Plan’s Business Area/Corporate Function Objectives, which correspond to the
Business Areas/Corporate Functions for each Performance Period will be
established upon a recommendation of the CEO, collaboratively with the Global
Leader, and shall be approved by the Administrator. Such Objectives should be
reflective of the Company Objectives. These Objectives shall apply to the
Business Area/Corporate Function leader for each area.

Other Participants in each Business Area/Corporate Function will have the same
Business Area/Corporate Function Objectives as the Business Area/Corporate
Function leader to which he or she reports, with exceptions as appropriate and
subject to the approvals stated above for the Business Area/Corporate Function
Objectives.

 

  c. Personal Objectives

Personal Objectives should be related to the personal functions and
responsibilities of the Participant and will link to the applicable Business
Area/Corporate Function Objectives. The focus of these objectives is not the
personal development of the participant. There must be at least two objectives
for each Business Area/Corporate Function leader and three objectives for other
Participants.

 

7



--------------------------------------------------------------------------------

  i. Personal Objectives of each Business Area/Corporate Function Leader are
established collaboratively with the Global Leader, and shall be approved by the
CEO and the Administrator.

 

  ii. Personal Objectives for the remaining = Participants shall be established
by the Business Area/Corporate Function leaders in conjunction with each of
their direct reports with guidance from AVANGRID HR, and approved by the CEO
and, to the extent required by Section 162(m) of the Code, the Administrator.

 

  d. Timing

The Satisfactory, Good and Excellent Levels of the Objectives for each
Participant for the yearly Performance Period are to be established retroactive
to the first of that year, or to the Participant’s initial eligibility date,
whichever is later. Performance objectives for individuals who become eligible
to participate in the Plan while the yearly Performance Period is in progress
are to be established as soon as practicable following the new participant’s
eligibility, but in no event later than 30 days after such new participant
became eligible.

If a Participant changes Business Area/Corporate Functions during a Performance
Period, the incentive award payable under the Plan will be prorated based on
length of participation, measured in days, as an employee in each Business
Area/Corporate Function.

 

8



--------------------------------------------------------------------------------

  VII. Determination of Incentive Award

 

  a. During the month of January following the conclusion of a Performance
Period, the CEO and each Business Area/Corporate Function leader, or one or more
designees, will assess the level of achievement for each of the Company,
Business Area/Corporate Function and Personal Objectives, and report the results
to the Company’s CHRO.

  b. The Administrator shall review and approve the results of the objectives
for the relevant Performance Period at its February meeting.

  c. The Company’s CHRO or a designee will calculate the individual award
payable to each employee on the basis of the objective results. The individual
bonus awards will be sent to the Company’s Internal Audit department for
validation.

  d. Once validated, the Company’s CHRO will inform the CEO, who will prepare a
proposal to be submitted to the Administrator for final approval.

  e. The Administrator will review and approve award calculations proposed by
the CEO. Once approved by the Administrator, the Company’s CHRO will authorize
payment of the bonus by no later than March 15 following the relevant
Performance Period, to comply with the IRC Section 409A short-term deferral
rule.

A Participant’s Incentive Level Percentage award will depend on the objectives
level achieved by the Company, the Business Area/Corporate Function and the
individual for each Performance Period.

 

  VIII. Formula for Incentive Award Percentage

Three levels of achievement will be assigned to each Objective. The percentages
which correspond to each level of achievement are as follows:

  •   Satisfactory: 80%

  •   Good: 100%

  •   Excellent: 120%

 

9



--------------------------------------------------------------------------------

Incentive Award Percentage awarded for each Objective, based on level of
achievement of each Objective, is as follows:

 

  •   Less than “Satisfactory” achievement of the objective: Award = 0

  •   Between “Satisfactory” and “Good” achievement of the objective:

       Award = (50% + 2.5 x (% achieved – 80%)) x Weight of Objective

  •   Between “Good” and “Excellent” achievement of the objective:

       Award = (100% + 5 x (% achieved – 100%)) x Weight of Objective

 

  •   For the former UIL SEICP and EICP participants, between “Good” and
“Excellent” achievement of the Objective:

       Award = (100% + 2.5 x (% achieved – 100%)) x Weight of Objective

  •   At or over “Excellent” achievement of the objective:

       Award = 150%

  •   For the former UIL SEICP and EICP participants, the maximum Award = 150%

To calculate an Incentive Award for a Participant, the Participant’s cumulative
Incentive Award Percentage will be multiplied by the Participant’s Target
Incentive Level and by the Participant’s annual base salary as of the last day
of the Performance Period. The Incentive Award will be rounded to the nearest
whole dollar amount.

Final determination of incentive awards will be made by the Administrator
following the end of each Performance Period. Distribution of incentive awards
will be made by March 15.

 

  IX. Incentive Award

Incentive awards may be granted in cash, in AVANGRID, Inc. stock, or in a
combination thereof, as determined by the Board. Participants may elect, during
the year preceding the Performance Period, to defer up to 100% of any potential
cash incentive award pursuant to the Company’s Deferred Compensation Plan for
Salaried Employees or applicable Affiliate plan. Incentive awards payable under
the Plan will not be considered as a component of regular earnings or base
compensation for any purpose.

 

10



--------------------------------------------------------------------------------

  X. Effective Date

This Plan shall be effective as of January 1, 2017.

 

  XI. Miscellaneous Provisions

The Board may at any time suspend, terminate, modify or amend this Plan.

No Participant shall have any claim or right to be granted an award under this
Plan. Participation in the Plan shall not be deemed an employment contract.

The Company and its Affiliates shall have the right to deduct from the cash
incentive awards made pursuant to this Plan any taxes required by law to be
withheld with respect to such cash payments.

In the case of a Participant’s death, an incentive award shall be made to his or
her beneficiary as designated in his or her will, or in the absence of such
designation, to the Participant’s estate.

Except as set forth in the preceding paragraph, a Participant’s rights and
benefits under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, attachment, execution or levy of any kind, either voluntary or
involuntary, including any such liability which arises from the Participant’s
bankruptcy or for the support of a spouse or former spouse or for any other
relative of the Participant prior to the incentive award actually being received
by the person eligible to benefit under the Plan. Any attempt at such prohibited
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, attachment, execution or levy, shall be void and
unenforceable except as otherwise provided by law.

 

11